COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Victor Coronado v. The State of Texas

Appellate case number:      01-14-00161-CR

Trial court case number:    1408703

Trial court:                183rd District Court of Harris County


        Appellant, Victor Coronado, pleaded guilty to the offense of unauthorized use of a
motor vehicle. The trial court found appellant guilty and assessed punishment at
confinement for three years. Proceeding pro se, appellant filed a notice of appeal of the
judgment of conviction. On July 21, 2015, this Court dismissed the appeal for want of
jurisdiction. Appellant has filed (1) a motion to dismiss his appeal, (2) a request to
withdraw his appeal, and (3) an additional motion seeking dismissal of his appeal and
requesting to withdraw his appeal. Because this Court has already dismissed the appeal,
we dismiss as moot appellant’s motions to dismiss his appeal and request to withdraw his
appeal.

       It is so ORDERED.


Judge’s signature:   _/s/ Terry Jennings
                     


Date: August 25, 2015